Citation Nr: 0737650	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-10 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for systemic 
myalgia/arthralgia (claimed as pain and fatigue).

2.  Entitlement to service connection for right hip bursitis 
(claimed as right leg pain).

3.  Entitlement to service connection for left hip bursitis 
(claimed as left leg pain).

4.  Entitlement to service connection for right shoulder 
bursitis (claimed as right arm pain).

5.  Entitlement to service connection for left shoulder 
bursitis (claimed as left arm pain).

6.  Entitlement to service connection for arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The veteran's notice of disagreement (NOD) was quite lengthy.  
Accompanying the NOD was a note from his representative 
explaining that he had contacted the veteran and the veteran 
wished to appeal the issues of bursitis, arthritis, and 
fatigue.  As a result, the issues on appeal are as listed on 
the first page of this decision.  In effect, the RO addressed 
all these issues in the Statement of the Case (SOC) and 
Supplemental Statement of the Case.  They were simply 
discussed as a part of the issue of systemic 
myalgia/arthralgia.  Thus, a new SOC on the bursitis and 
arthritis issues is not necessary.  

In August 2005, the veteran presented testimony before a 
Decision Review Officer during a hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional evidentiary and procedural 
development is required in this matter.  The veteran has 
alleged that his current joint and muscle pain is attributed 
to an October 1967 in-service motorcycle accident or exposure 
to herbicides.  Upon discharge, in September 1968, the 
veteran submitted a history of swollen or painful joints and 
broken bones.  

The veteran was afforded VA examinations in February 2004 and 
September 2004.  In February 2004, the examiner indicated 
that the veteran appeared to experience bilateral shoulder 
pain in the posterior shoulder muscles; rather, than the 
joints.  The pain was worse at night and was not related to 
activity.  Physical examination of the veteran's shoulders 
revealed tenderness over the right shoulder apex.  Range of 
motion testing of the shoulders demonstrated abduction to 180 
degrees, bilaterally.  Adduction was to 70 degrees, on the 
right, and to 75 degrees, on the left.  Flexion was to 180 
degrees, bilaterally.  Extension was to 80 degrees, on the 
right, and to 90 degrees, on the left.  Internal and external 
rotation were to 90 degrees, bilaterally.  As to his hip 
pain, the examiner noted that it appeared to start in the 
lower lumbar area and then extended around the anterior upper 
thighs.  The pain was worse with walking and activity.  
Physical examination of the hips demonstrated tenderness 
along the anterior lateral upper thighs.  Abduction was to 50 
degrees on the right, and to 45 degrees on the left.  
Adduction was to 50 degrees, on the right, and to 60 degrees, 
on the left.  Flexion was to 60 degrees on the right, and to 
65 degrees on the left.  Extension was to 20 degrees, 
bilaterally.  Internal rotation was to 30 degrees, 
bilaterally.  External rotation was to 60 degrees, 
bilaterally.  The veteran was diagnosed as having bilateral 
shoulder bursitis and bilateral hip bursitis and the examiner 
opined that the veteran's shoulder and hip bursitis were less 
likely than not related to military.  

The examiner also indicated that the veteran may have 
undiagnosed systemic myalgia-arthralgia.  In September 2005, 
the examiner was asked to review the claims folder and 
provide an opinion as to whether the veteran had a definite 
and diagnosed disability of the lower extremities that was 
due to or a result of the in-service motorcycle accident.  In 
his evaluation, the examiner noted that the veteran's right 
elbow pain occasionally seems to spread to his right 
shoulder.  The examiner indicated that his prior opinion that 
the veteran's knee and hip pain were not related to service 
still stood.  The examiner did not provide any rationale 
regarding his conclusions in either examination report.

Additionally, a review of the record demonstrates that the 
veteran's complaints have been ascribed to multiple 
etiologies.  In April 1989, he was diagnosed as having 
fatigue, probably due to chronic viral syndrome and stresses 
at home.  In February 2000, the veteran was diagnosed as 
having arthralgia/myalgia.  In July 2002, the assessment was 
acute reactive joint disease, possibly neuralgia, potentially 
due to spinal stenosis.  In October 2002, the impression was 
arthralgia; however, the etiology was unknown.  In light of 
the aforementioned evidence, the Board finds that an 
additional VA examination is necessary.  Although the VA 
examiner has determined that the veteran's bilateral shoulder 
and hip disabilities are not related to service, he did not 
provide any rationale for his opinion.  Moreover, it is 
unclear from the record whether any current systemic 
arthralgia-myalgia has a nexus to service.  Accordingly, the 
should be scheduled for an additional VA examination.  

Additionally, in October 2004, the veteran indicated that he 
had received treatment from Morris Smith, M.D., at the 
Dominican Health Center, in the previous week.  The records 
that have been associated with claims folder that pertain to 
treatment from Dr. Smith are from November 1999 to September 
2003.  The RO should make an attempt to obtain subsequent 
records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all necessary steps 
to obtain records from Dr. Morris Smith 
from Dominican Health Center of the 
veteran's treatment since September 2003.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

2.  The RO should schedule the veteran for 
an examination by an orthopedist, if 
available, to determine the nature and 
etiology of his bilateral shoulder 
disorder, bilateral hip disorder, 
arthritis, and systemic arthralgia-myalgia 
found to be present.  The claims folder 
should be made available to the examiner.  
All indicated testing or laboratory work 
should be accomplished.  The examiner 
should provide opinions as to whether the 
veteran is currently experiencing 
bilateral shoulder disability, bilateral 
hip disability, arthritis, and/or systemic 
arthralgia-myalgia.  The examiner should 
also offer an opinion as to whether it is 
at least as likely as not that any present 
bilateral shoulder disability, bilateral 
hip disability, arthritis, and/or systemic 
arthralgia-myalgia is related to service-
in particular the motorcycle accident in 
which he was involved.  The report of 
examination should include a complete 
rationale for all opinions rendered.

3.  After conducting any additional 
indicated development, the RO should again 
review the record and readjudicate the 
veteran's pending claims.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



